Citation Nr: 0940782	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-06 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

1.  Whether an August 1982 rating decision proposing to 
reduce the Veteran's rating for depressive neurosis with 
anxiety from 30 percent to non-compensable should be reversed 
on the grounds of clear and unmistakable error (CUE). 

2.  Entitlement to an effective date earlier than July 18, 
1995, for the assignment of a 10 percent evaluation for 
depressive disorder neurosis with anxiety.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1961 to June 
1963. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.


FINDINGS OF FACT

1.  The Veteran has clearly and specifically set forth the 
alleged CUE, or errors of fact or law, in the August 1982 
rating decision, has clearly articulated the factual basis 
for such allegations, and has stated why the result would 
have been manifestly different but for the alleged error. 
 
2.  The August 1982 rating decision failed to correctly apply 
the existing statutes and regulations, and the conclusions 
were not consistent with or supported by the evidence then of 
record. 

3.  The Board finds that the Veteran's claim for an effective 
date earlier than July 18, 1995, for the assignment of a 10 
percent evaluation for depressive disorder neurosis with 
anxiety has been rendered moot by the Board's revision of the 
August 1982 rating decision.


CONCLUSIONS OF LAW

1.  The criteria for the revision of the August 1982 rating 
decision, on the grounds of CUE, have been met.  38 U.S.C.A. 
§§ 5109A, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.105(a) (2009).

2.  The Veteran's appeal as to the issue of entitlement to an 
effective date earlier than July 18, 1995, for the assignment 
of a 10 percent evaluation for depressive disorder neurosis 
with anxiety is dismissed as no justiciable case or 
controversy is before the Board at this time. 38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 4.14, 19.4, 20.101, 
20.200, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

VA's General Counsel has held, however, that the notice and 
assistance requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA) are not applicable where there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit. In such cases, 
there is no reasonable possibility that the claim could be 
substantiated. See VAOPGCPREC 5-2004. 

Concerning the Veteran's claim for entitlement to an 
effective date earlier than July 18, 1995, for the assignment 
of a 10 percent evaluation for depressive disorder neurosis 
with anxiety, the Board finds that this claim is rendered 
moot with the finding of CUE in the August 1982 decision.  
Thus, the Board finds that there is no current justiciable 
case or controversy with regards to this issue.  See 38 
U.S.C.A. §§ 7104, 7105 (West 2002).

As a final matter, the Board notes that while it has 
considered the possible application of the Veterans Claims 
Assistance Act and the regulations promulgated with respect 
thereto, the case of Livesay v. Principi, 15 Vet. App. 165 
(2001) held that the VCAA did not apply to motions for CUE.  
As the regulations do not provide any rights other than those 
provided by the Act itself and the Veteran's contentions have 
been found to constitute CUE in the August 1982 rating 
decision, the Board finds that further development is not 
warranted in this matter under either the VCAA or the 
regulations that have been promulgated to implement the VCAA 
concerning the Veteran's CUE claim. 

CUE Claim 

The Veteran, alleged in a letter received during February 
2007 that clear and unmistakable error was made in an August 
1982 rating decision because:  1) he should have received a 
100 percent disability rating from the date of his initial 
psychiatric hospital admission rather than from the date of 
admittance to the VA hospital; 2) he should have been 
afforded a VA examination and additional records from the 
Memorial Medical Center in Corpus Christi should have been 
requested prior to adjudication of the claim; 3) the rater 
indicated that the disability was a result of the Veteran's 
own willful misconduct; 4) and finally, that the Veteran's 
reduction to a non-compensable rating from November 1, 1982 
contravened regulations found in 38 C.F.R. 3.344.

Legal Criteria

An unappealed decision of the RO or the Board becomes final 
and binding and is not subject to revision on the same 
factual basis in the absence of clear and unmistakable error 
(CUE).  Previous determinations which are final and binding 
will be accepted as correct in the absence of CUE.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 U.S.C.A. §§ 5109A, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.105(a). 
 
The United States Court of Appeals for Veterans Claims 
(Court) has defined CUE as 'an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.' Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). 
 

Clear and unmistakable error is defined as a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  To 
determine whether clear and unmistakable error was present in 
a prior determination, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  Damrel v. Brown, 6 Vet. App. 242 (1994); 
Russell v. Principi, 3 Vet. App. 310 (1992). 
 
A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
decision.  Russell, 3 Vet. App. at 314.

A disagreement with how the adjudicator weighed or evaluated 
the facts in a particular case is not CUE.  38 C.F.R. § 
1403(d)(3) (2009).  See also Baldwin v. West, 13 Vet. App. 1, 
5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 (1994) (the 
United States Court of Appeals for Veterans Claims (Court) 
held that allegations that previous adjudications had 
improperly weighed and evaluated the evidence could never 
rise to the stringent definition of CUE).   Similarly, the 
Court has held that VA's breach of its duty to assist cannot 
form a basis for a claim of CUE.  See Tetro v. Gober, 14 Vet. 
App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994). 
 
Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000), aff'd sub nom., Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002). 

In order to find that a rating action was clearly and 
unmistakably erroneous, it must be concluded that the 
evidence of record at the time the rating was assigned was 
such that the only possible conclusion was that a higher 
rating was warranted.  CUE requires that error, otherwise 
prejudicial, must appear undebatably.  Akins v. Derwinski, 1 
Vet. App. 228, 231 (1991).  

In addition, for ratings in effect for five years or more, 
there are other specific requirements that must be met before 
VA can reduce a disability rating.  38 C.F.R. § 3.344 (1982).  
The appropriate dates to be used for measuring the five-year 
time period, according to VA regulation, are the effective 
dates, i.e., the date that the disability rating subject to 
the reduction became effective is to be used as the beginning 
date and the date that the reduction was to become effective 
is to be used as the ending date.  Brown v. Brown, 5 Vet. 
App. 413, 417-18 (1993).   
 
A Veteran's disability will not be reduced unless an 
improvement in the disability is shown to have occurred. 38 
U.S.C.A. § 1155. A readjustment to VA's rating schedule shall 
not be grounds for reduction of a disability rating in effect 
on the date of the readjustment unless medical evidence 
establishes that the disability to be evaluated actually 
improved.  38 C.F.R. § 3.951(a)(1982). 

Pursuant to 38 C.F.R. § 3.344 for ratings that have been in 
effect for over 5 years, examinations less full and complete 
than those on which payments were authorized or continued 
will not be used as a basis of reduction.  38 C.F.R. § 
3.344(a) and (c).  Section 3.344 also provides that ratings 
on account of disease subject to temporary or episodic 
improvement will not be reduced on any one examination, 
except in those instances where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  38 C.F.R. § 3.344(a)(1982).  Further, 
even where material improvement in a service-connected 
condition is clearly reflected by the evidence, VA must 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  Id.

If a reduction of a protected rating is at issue, the Board 
must establish, by a preponderance of the evidence and in 
compliance with 38 C.F.R. § 3.344, that a rating reduction is 
warranted.  Sorakubo v. Principi, 16 Vet. App. 120, 123-4 
(2002) (citing Brown v. Brown, 5 Vet. App. 413, 421 (1993)). 
 


Analysis

With regards to the Veteran's first two arguments, the Board 
notes that the only medical record relevant to the August 
1982 rating decision is a June 1982 hospital discharge 
examination.  Although the record does indicate that the 
Veteran was transferred from Memorial Medical Center Hospital 
in Corpus Christi, there is no indication of when the Veteran 
was admitted to Memorial Medical Center Hospital.  The 
summary indicates that the Veteran went there "because of 
depression and heavy drinking for the past two weeks".  
However, it does not specifically indicate when the Veteran 
was admitted to Memorial Medical Center Hospital.  The 
contentions concerning the RO not requesting records from 
Memorial Medical Center Hospital or the absence of a VA 
examination are allegations focusing on violations of VA's 
duty to assist.  An alleged failure in the duty to assist 
cannot serve as a basis for a claim of CUE.  Dixon v. Gober, 
14 Vet. App. 168, 172 (2000); Caffrey v. Brown, 6 Vet. App. 
377, 383-384 (1994).

The question that remains is whether the evidence on which 
the reduction was based supported the reduction. 
 
The Veteran was assigned the 30 percent disability rating for 
his psychiatric disorder in a rating decision of September 
1976, effective from August 23, 1976.  Therefore, when his 
rating was reduced effective November 1, 1982, it had been in 
effect for more than five years, with the exception of total 
disability during hospitalization periods, and the provisions 
of 38 C.F.R. § 3.344 apply. 

Here, the Veteran's reduction was based solely on a discharge 
note dated June 1982.  The June 1982 examination did show 
improvement during the Veteran's hospitalization and a good 
prognosis for return to good social and occupational 
functioning. The Board notes, however, that there are no 
other medical records associated with the claims file 
demonstrating sustained improvement of the Veteran's 
psychiatric disability.  The Board additionally observes that 
the discharge note indicates that the Veteran had a long 
history of depression beginning at age 19; had numerous 
psychiatric hospitalizations to include six in the previous 
seven years; a history of suicide attempts; and he had been 
married five times.  
The Board finds that the record does not demonstrate 
reasonable certainty that the improvement shown in the June 
1982 discharge summary would be maintained under the ordinary 
conditions of life and that the reduction was not based on a 
complete examination with findings concerning the 
sustainability of the Veteran's mental health improvement.  
As such, the Board finds that the evidence of record did not 
support the rating reduction and that the criteria for a 
rating reduction found in 38 C.F.R. § 3.344 were not met.  
The Board concludes that the August 1982 rating action was 
clearly and unmistakably erroneous and therefore the 30 
percent rating should be restored, effective from November 1, 
1982. 


Earlier Effective Date Claim

The Board notes that the Veteran's claim concerning an 
earlier effective date seeks to have a 10 percent rating 
effective prior to July 18, 1995.  However, the finding of 
CUE by the Board in the November 1, 1982 rating decision 
renders this claim moot as the Veteran will have a 30 percent 
disability rating restored from November 1, 1982.  Stated 
differently, there is no case or controversy pending before 
the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 
C.F.R. § 19.4.  In the absence of any justiciable question, 
the claim of entitlement to an effective date earlier than 
July 18, 1995, for the assignment of a 10 percent evaluation 
for depressive disorder neurosis with anxiety must be 
dismissed. 


ORDER

An August 1982 rating decision proposing to reduce the 
Veteran's rating for depressive neurosis with anxiety from 30 
percent to non-compensable contained CUE and thus the 30 
percent rating must be restored from November 1, 1982 . 




Entitlement to an effective date earlier than July 18, 1995, 
for the assignment of a 10 percent evaluation for depressive 
disorder neurosis with anxiety is dismissed.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 


 Department of Veterans Affairs


